Citation Nr: 0214962	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  95-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Louis A. de Mier-LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 RO decision which denied the 
veteran's claim of service connection for peripheral 
neuropathy claimed as secondary to herbicide exposure.  In 
September 1996, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran currently has peripheral neuropathy, which 
has neither been characterized as acute or subacute; and this 
condition was initially manifested many years after service.

2.  Any current peripheral neuropathy is not attributable to 
a disease or injury in service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1967 to 
April 1969, and had service in Vietnam.  On pre-induction 
examinations in June 1964 and December 1966, the veteran's 
neurologic system was clinically normal.  In February 1968, 
he complained of left axilla pain.  It was noted he had a 
lipoma versus a hypertrophic lymph node.  Later records 
reflect generalized lymphadenopathy and left axillary 
adenitis.  On discharge examination in April 1969, his 
neurologic system was normal. 

Literature regarding Agent Orange and peripheral neuropathy 
has been submitted. 

Medical records, dated in the 1970s and 1980s, do not reflect 
any evidence of peripheral neuropathy but does show treatment 
for psychiatric, cervical, left shoulder, and left hand 
problems.  Diagnoses included action dystonia. 

Private medical records, dated in 1983 and 1984, reflect that 
the veteran complained of having had left arm problems in 
service.  He was assessed as having writer's cramp of the 
left hand in 1983.  It was noted that his neurological system 
was otherwise normal.

Nerve conduction studies and EMG studies conducted in 1985, 
1987, 1988, and 1991 variously reflect left carpal tunnel 
syndrome, left thoracic outlet syndrome, 
and an old root lesion at the L5-S1 level, among other 
things.  

By Board decisions rendered in March 1986, March 1988, and 
May 1989, service connection for a left arm disability was  
denied. 

Studies performed in January 1991, including nerve conduction 
and EMG studies, reflect that the veteran had left sciatic 
neuropathy. 

In a May 1991 statement, a private neurologist, J.R.H., M.D., 
indicated that the veteran had a progressive and severe 
disorder of the musculoskeletal and neurologic system since 
his service in Vietnam.  It was noted that his residuals were 
permanent and that further studies needed to be undertaken to 
determine any causative or predisposing factors relating to 
service, including exposure to toxic chemicals.  In his 
statement, it was noted that a January 1991 EMG had revealed 
sciatic neuropathy.  In a May 1992 statement, the same 
private neurologist indicated that the veteran did well until 
1968-1969, when he returned from Vietnam.  It was noted he 
developed progressive symptoms of difficulty in writing, poor 
hand coordination, change in writing, hand and arm pain, poor 
grip, and generalized body aches.  EMG and nerve conduction 
studies performed in April 1992 were noted as revealing 
generalized sensorimotor peripheral neuropathy. 

At a November 1994 RO hearing, the veteran testified that his 
peripheral neuropathy was related to service. 

Private medical records, dated in December 1997, show that 
the veteran was diagnosed as having peripheral-sensory motor 
polyneuropathy.

An April 2002 VA neurological examination report shows that 
the veteran claimed that he fell and sustained a left arm 
sprain while in service, in 1968.  He said he subsequently 
developed the inability to use his left hand and was 
diagnosed as having rider's cramps (sic) around 1983, which 
was noted as a residual of his inservice left arm sprain.  
Since then, he said, his condition had progressively 
deteriorated.  Following an examination, it was concluded 
that there was no relationship between the veteran's rider's 
cramp (sic) (which was a residual of his inservice sprain of 
the left upper extremity) and his peripheral neuropathy.  It 
was also noted that the veteran's current peripheral 
neuropathy was generalized in distribution and seemed to have 
a demyelinating character. 


II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the December 1994 rating decision 
and of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the rating 
decision, statement of the case (issued in May 1995), and a 
supplemental statement of the case (issued in May 2002) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran's service and VA medical records have been obtained.  
The veteran has been afforded VA examinations.  38 C.F.R. 
§ 3.326.  In sum, VA has done everything reasonably possible 
to assist the veteran, and the evidence on file is adequate 
to evaluate his claim of service connection.  

The SOC and SSOC provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for peripheral neuropathy.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for an organic disease of the nervous system will be presumed 
if manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides will 
be presumed.  His service medical records reflect that his 
neurological system was clinically normal during his period 
of active duty.  There is no evidence reflecting complaints, 
treatment or a diagnosis of peripheral neuropathy during 
active duty.  Further, there is absolutely no evidence of a 
diagnosis of acute or subacute peripheral neuropathy or any 
other evidence of transient neuropathy, within weeks or 
months of his presumed exposure to herbicides.  There is no 
evidence of peripheral neuropathy within one year of his 
service discharge.  Rather, the first evidence of peripheral 
neuropathy is in 1991, which is several decades after his 
service discharge.  Notably, peripheral neuropathy has never 
been characterized as acute or subacute but has instead been 
described as generalized in nature.  In addition, current 
medical evidence, including an April 2002 VA examination, 
continues to show that the veteran has a current diagnosis of 
peripheral neuropathy; in other words, his peripheral 
neuropathy does not meet the regulatory requirement that it 
resolve within 2 years of its date of onset.  Notably, the 
veteran's April 2002 VA examination report does not reflect 
the opinion that peripheral neuropathy is related to service. 

In sum, the evidence on file, including the April 2002 VA 
examination report, does not support a causal connection 
between peripheral neuropathy and any disease, injury, or 
incident of service, including any herbicide exposure.  While 
it is noted that, in 1991 and 1992 statements, a private 
physician suggested evaluation and investigation for 
causative or predisposing factors related to service and 
exposure, such lacks probative value.  The statement does not 
establish any relationship to service or exposure to 
herbicides.  Rather, the examiner suggests evaluation and 
investigation as distinguished from reaching a conclusion on 
his part.  Subsequent to the suggestion, a VA examination was 
conducted.  

Again, it is noted that there is no evidence on file showing 
that the veteran had peripheral neuropathy in service or 
shortly thereafter.  Instead, peripheral neuropathy first 
manifested decades after service and exists currently, and 
there is no evidence showing that such is related to a 
disease or injury in service, including herbicide exposure.

While the veteran appears to argue that his current 
peripheral neuropathy is related to herbicide exposure in 
service or to a claimed service-related left arm strain, he 
is not competent to render such an opinion as he is a layman, 
possessing no medical expertise or training.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions). 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.


ORDER

Service connection for peripheral neuropathy is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

